Matter of Tubilewicz v Styles (2018 NY Slip Op 04207)





Matter of Tubilewicz v Styles


2018 NY Slip Op 04207


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ.


693 CAF 17-01419

[*1]IN THE MATTER OF ANGELA TUBILEWICZ, PETITIONER-RESPONDENT,
vDAVID STYLES, RESPONDENT-APPELLANT. 


KOSLOSKY & KOSLOSKY, UTICA (WILLIAM L. KOSLOSKY OF COUNSEL), FOR RESPONDENT-APPELLANT. 

	Appeal from an order of the Family Court, Oneida County (Joan E. Shkane, J.), entered July 24, 2017 in a proceeding pursuant to Family Court Act article 8. The order, inter alia, committed respondent to the Oneida County Jail for two consecutive six-month jail terms for violations of a court order. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: On appeal from an order in which Family Court, inter alia, found that respondent violated a temporary order of protection, respondent's sole contention is that the court exceeded its authority in imposing two consecutive six-month jail terms based on the violations. The appeal from the order "is academic . . . [because respondent] has served the period of incarceration, and there is no ameliorative action for this Court to take" (Matter of Trentacoste v Trentacoste , 211 AD2d 724, 726 [2d Dept 1995], lv denied  86 NY2d 707 [1995]; see Matter of Geritano v Geritano , 212 AD2d 788, 788 [2d Dept 1995]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court